




EXHIBIT 10.62
ENSCO INTERNATIONAL INCORPORATED


2005 CASH INCENTIVE PLAN


(As Revised and Restated for Amendments Through November 10, 2014)


SECTION 1
ESTABLISHMENT AND PURPOSE


a.Purpose. This Plan is established (i) to offer selected Employees, including
officers, of the Company or its Subsidiaries an opportunity to participate in
the growth and financial success of the Company, (ii) to provide the Company an
opportunity to attract and retain the best available personnel for positions of
substantial responsibility, (iii) to provide incentives to such Employees by
means of performance-related incentives to achieve short-term performance goals,
and (iv) to promote the growth and success of the Company’s business by aligning
the financial interests of Employees with that of the other stockholders of the
Company. Toward these objectives, this Plan provides for the grant of Annual
Performance Bonuses and Discretionary Bonuses.


b.Effective Date; Stockholder Approval. This Plan is effective as of January 1,
2005, subject to the prior approval of the Committee and by a vote at the
Company’s 2005 Annual Meeting of Stockholders (the “2005 Annual Meeting”) of the
owners of at least a majority of the shares of the common stock of the Company,
present in person or by proxy and entitled to vote, and shall apply to the
Annual Performance Bonuses and Discretionary Bonuses awarded to each Participant
in respect of 2005 and thereafter. If this Plan is approved by the stockholders
of the Company at the 2005 Annual Meeting, the ENSCO International Incorporated
Key Employees’ Incentive Compensation Plan, as revised and restated effective
January 1, 2003 (the “KEIP”), shall be frozen and no additional bonuses shall be
awarded under the KEIP, but the KEIP shall continue to apply to and govern the
determination and payment of bonuses awarded under the KEIP for fiscal years of
the Company beginning prior to January 1, 2005. Any Annual Performance Bonus
awarded under this Plan to a Covered Employee will be contingent on the approval
of this Plan by the Company’s stockholders. If their approval is not obtained,
any Annual Performance Bonuses awarded under this Plan to a Covered Employee
will be rescinded.


SECTION 2
DEFINITIONS


For purposes of this Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:
“Annual Performance Bonus” shall mean an Award of cash granted under Section 5
of this Plan that is paid solely on account of the attainment of a specified
performance target in relation to one or more Performance Goals.
“Award” shall mean any Annual Performance Bonus or Discretionary Bonus, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions, and limitations as the Committee may establish and
set forth in the applicable Award Notice in order to fulfill the objectives of
this Plan.




--------------------------------------------------------------------------------




“Award Notice” shall mean the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award, and setting forth the terms, conditions and limitations applicable to
that Award, including any amendments thereto.
“Board” shall mean the board of directors of the Company, as duly elected from
time to time.
“Change in Control” shall mean the occurrence of any of the following events:
(a) a change in the ownership of the Company, which occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total voting power of the stock of the Company,
or (b) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
The determination of whether a Change in Control has occurred shall be
determined by the Committee consistent with Section 409A of the Code.
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of related transactions immediately following which the beneficial owners
of the voting stock of the Company immediately before such transaction or series
of transactions continue to have a majority of the direct or indirect ownership
in one or more entities which, singly or together, immediately following such
transaction or series of transactions, either (a) own all or substantially all
of the assets of the Company as constituted immediately prior to such
transaction or series of transactions, or (b) are the ultimate parent with
direct or indirect ownership of all of the voting stock of the Company after
such transaction or series of transactions.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as
interpreted by the regulations thereunder.
“Committee” shall mean the Nominating, Governance and Compensation Committee of
the Board, or such other Committee as may be appointed by the Board from time to
time, which shall be comprised solely of two or more persons who are
Disinterested Directors. The Chief Executive Officer of the Company, or such
other officers of the Company as may be designated by the Chief Executive
Officer of the Company from time to time, may assume any or all of the powers
and responsibilities prescribed for the Committee with respect to Awards to
Employees who are not Covered Employees or officers of the Company, and to that
extent, the term “Committee” as used herein shall also be applicable to the
Chief Executive Officer or such other designated officers.
“Company” shall mean ENSCO International Incorporated, a Delaware corporation,
or any successor thereto.
“Covered Employee” shall mean, effective January 1, 2007, an Employee who would
be subject to Section 162(m) of the Code such that on the last day of the
taxable year, the Employee (a) is the principal executive officer of the Company
(or is acting in such capacity), or (b) if the total compensation of such
Employee for that taxable year is required to be reported to stockholders of the
Company under the Exchange Act by reason of such Employee being among the three
highest compensated officers of the Company for the taxable year (other than the
principal executive officer or the principal financial officer of the Company)
as determined pursuant to the executive compensation disclosure rules under the
Exchange Act contained in Item 402 of Regulation S-K, as amended by the
Securities and Exchange Commission on September 8, 2006.
“Director” shall mean a member of the Board.




--------------------------------------------------------------------------------




“Discretionary Bonuses” shall mean the amount, if any, awarded to a Participant
during a Performance Period by the Committee pursuant to Section 6.
“Disinterested Director” shall mean a member of the Board who is (a) a
“non-employee director,” within the meaning of Rule 16b‑3(b)(3) promulgated
under the Exchange Act, (b) an “outside director,” within the meaning of Section
162(m)(4)(C)(i) of the Code, and (c) “independent” within the meaning of the
applicable rules and regulations of the Securities and Exchange Commission and
the New York Stock Exchange (or, in each case, any successor provision or term).
“Effective Date” shall mean January 1, 2005.
“Employee” shall include every individual performing Services for the Company or
its Subsidiaries if the relationship between such individual and the Company or
its Subsidiaries is the legal relationship of employer and employee. This
definition of “Employee” is qualified in its entirety and is subject to the
definition set forth in Section 3401(c) of the Code.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
as interpreted by the rules and regulations promulgated thereunder.
“GAAP” means generally accepted accounting principles.
“Incentive Award” shall mean the total of each Participant’s Annual Performance
Bonus Award plus his or her Discretionary Bonus Award, if any, for that
Performance Period.
“Normal Retirement Age” shall mean with respect to a Participant the later of
(a) his or her 65th birthday, or (b) the date a Participant has credit for a
“period of service” under the ENSCO Savings Plan of at least twenty (20) years,
considering for purposes of this Plan (i) with respect to any Participant hired
before the Effective Date, any other prior service recognized previously by the
Company as of his or her date of hire by the Company or any Subsidiary, and (ii)
with respect to any Participant hired after the Effective Date, any other prior
service recognized by the Committee. The Committee, in its discretion, may
consider a Participant whose employment terminates after his or her 62nd
birthday but prior to satisfying the requirements specified in the preceding
sentence to have retired on or after his or her Normal Retirement Age.
“Participants” shall mean those individuals described in Section 1 of this Plan
selected by the Committee who are eligible under Section 4 of this Plan for
grants of Awards.
“Performance Goals” shall mean, with respect to any Annual Performance Bonus,
the business criteria (and related factors) selected by the Committee to measure
the level of performance of the Company during the Performance Period, in each
case, prepared on the same basis as the financial statements published for
financial reporting purposes, except as adjusted pursuant to Section 5(e). The
Committee may select as the Performance Goal for a Performance Period any one or
combination of the following Company measures, as interpreted and defined by the
Committee, which measures (to the extent applicable) will be determined in
accordance with GAAP:
a.Net income as a percentage of revenue;
b.Earnings per share;
c.Return on net assets employed before interest and taxes (RONAEBIT);
d.Operating margin as a percentage of revenue;
e.Safety performance relative to industry standards and the Company annual
target;
f.Strategic team goals;
g.Net operating profit after taxes;




--------------------------------------------------------------------------------




h.Net operating profit after taxes per share;
i.Return on invested capital;
j.Return on assets or net assets;
k.Total stockholder return;
l.Relative total stockholder return (as compared with a peer group of the
Company);
m.Earnings before income taxes;
n.Net income;
o.Free cash flow;
p.Free cash flow per share;
q.Revenue (or any component thereof);
r.Revenue growth; or
s.
Any other performance objective approved by the stockholders of the Company in
accordance with Section 162(m) of the Code.



As of the Effective Date, the Committee has determined to determine the earning
of Annual Performance Bonuses on the attainment of a specific performance target
in relation to one or more of the six Performance Goals listed above in
paragraphs (a)-(f).
“Performance Period” shall mean that period established by the Committee at the
time any Annual Performance Bonus is awarded or, except in the case of any award
to a Covered Employee, at any time thereafter, during which any Performance
Goals specified by the Committee with respect to such Award are to be measured.
It is intended that the Performance Period will coincide with the fiscal year of
the Company.
“Permanent and Total Disability” shall mean that an individual is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months. An individual shall not be considered to
suffer from Permanent and Total Disability unless such individual furnishes
proof of the existence thereof in such form and manner, and at such times, as
the Committee may reasonably require. The scope of this definition shall
automatically be reduced or expanded to the extent the comparable definition in
the ENSCO International Incorporated 2005 Long-Term Incentive Plan is reduced or
expanded from time to time.
“Plan” shall mean this ENSCO International Incorporated 2005 Cash Incentive
Plan, as amended from time to time.
“Plan Schedule” shall mean a schedule that constitutes a part of this Plan and
details certain particulars with respect to this Plan and Annual Performance
Bonus Awards hereunder for one or more Performance Periods, including the
relative Performance Goals, specific performance factors and targets related to
these Performance Goals, award criteria, and the targeted amounts of each Annual
Performance Bonus Award granted to a Participant. Each Plan Schedule that is
applicable to Covered Employees and officers of the Company (as defined in
Section 4(b)) shall be adopted by the Committee or shall be prepared by the
appropriate officers of the Company based on resolutions, minutes or consents
adopted by the Committee. Each Plan Schedule that is applicable to Employees who
are not Covered Employees or officers of the Company shall be adopted in
consultation with the Committee by the Chief Executive Officer of the Company or
such other officers of the Company as may be designated by the Chief Executive
Officer of the Company from time to time. There may be more than one Plan
Schedule under this Plan. Each Plan Schedule is incorporated herein by reference
and thereby made a part of this Plan, and references herein to this Plan shall
include the Plan Schedule.
“Services” shall mean services rendered to the Company or any of its
Subsidiaries as an Employee.




--------------------------------------------------------------------------------




“Subsidiary” shall mean any corporation as to which more than fifty percent
(50%) of the outstanding voting stock or shares shall now or hereafter be owned
or controlled, directly by a person, any Subsidiary of such person, or any
Subsidiary of such Subsidiary.
SECTION 3
ADMINISTRATION


a.
General Administration. This Plan shall be administered by the Committee.



b.Authority of Committee. The Committee shall administer this Plan so as to
comply at all times with the Exchange Act and, subject to the Code, shall
otherwise have sole and absolute and final authority to interpret this Plan and
to make all determinations specified in or permitted by this Plan or deemed
necessary or desirable for its administration or for the conduct of the
Committee’s business, including, without limitation, the authority to take the
following actions:


(i)
To interpret and administer this Plan and to apply its provisions;

(ii)
To adopt, amend or rescind rules, procedures and forms relating to this Plan;

(iii)
To authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of this Plan;

(iv)
To determine when Awards are to be granted under this Plan;

(v)
To select the Employees and Participants to whom Awards may be awarded from time
to time;

(vi)
To determine the type or types of Award to be granted to each Participant
hereunder;

(vii)
To determine the potential cash bonus to be made subject to each Award;

(viii)
To prescribe the terms, conditions and restrictions, not inconsistent with the
provisions of this Plan, of any Award granted hereunder;

(ix)
To determine whether, to what extent, and under what circumstances Awards may be
settled in cash, reduced, varied, canceled or suspended;

(x)
To determine whether, to what extent and under what circumstances payment of
cash and other amounts payable with respect to an Award made under this Plan
shall be deferred either automatically or at the election of the Participant;

(xi)
To amend or modify any outstanding Awards, in its discretion, in accordance with
Section 5(e);

(xii)
To establish and interpret Performance Goals and the specific performance
factors and targets in relation to the Performance Goals in connection with any
Award of an Annual Performance Bonus; provided that in any case, the Performance
Goals may be based on either a single period or cumulative results, aggregate or
per-share data or results computed independently or with respect to a peer
group;

(xiii)
Evaluate the level of performance over a Performance Period and certify the
level of performance attained with respect to Performance Goals and specific
performance factors and targets related to Performance Goals;

(xiv)
Waive or amend any terms, conditions, restriction or limitation on an Award,
except that (A) this Subsection 3(b)(xiv) shall not apply to an Annual
Performance Bonus Award held by a Covered Employee, and (B) the terms and
conditions of Awards to an Employee who is subject to the reporting requirements
of Section 16(a) of the Exchange Act cannot be modified, amended, or waived
other than on account of death, disability, retirement, a change in control, or
a termination of employment in connection with a business transfer;

(xv)
Appoint such agents as it shall deem appropriate for proper administration of
this Plan; and

(xvi)
To take any other actions deemed necessary or advisable for the administration
of this Plan.







--------------------------------------------------------------------------------




The Committee may, in its sole and absolute discretion, and subject to the
provisions of this Plan, from time to time delegate any or all of its authority
to administer this Plan to any other persons or committee as it deems necessary
or appropriate for the proper administration of this Plan, except that no such
delegation shall be made in the case of Awards intended to be qualified under
Section 162(m) of the Code or Awards held by Employees who are subject to the
reporting requirements of Section 16(a) of the Exchange Act. All interpretations
and determinations of the Committee made with respect to the granting of Awards
shall be final, conclusive and binding on all interested parties. The Committee
may make grants of Awards on an individual or group basis.
c.Employment of Advisors. The Committee may employ attorneys, consultants,
accountants, and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors employed.


d.Limitation of Liability/Rights of Indemnification. No member of the Committee
or any person acting as a delegate of the Committee with respect to this Plan
shall be liable for any action that is taken or is omitted to be taken or for
any losses resulting from any action, interpretation, construction or omission
made in good faith with respect to this Plan or any Award granted under this
Plan. In addition to such other rights of indemnification as they may have as
directors, members of the Committee shall be indemnified by the Company against
any reasonable expenses, including attorneys’ fees actually and necessarily
incurred, which they or any of them may incur by reason of any action taken or
failure to act under or in connection with this Plan or any Award granted
thereunder, and against all amounts paid by them in settlement of any claim
related thereto (provided such settlement is approved by independent legal
counsel selected by the Company), or paid by them in satisfaction of a judgment
in any such action, suit or proceeding that such director or Committee member is
liable for negligence or misconduct in the performance of his or her duties;
provided that within sixty (60) days after institution of any such action, suit
or proceeding a director or Committee member shall in writing offer the Company
the opportunity, at its own expense, to handle the defense of the same.


SECTION 4
ELIGIBILITY


a.General Rule. Initially, this Plan has a four-tiered design which will utilize
different corporate goals, thresholds, criteria and weighting to determine the
Annual Performance Bonuses earned by the Employees who may be eligible for an
Award under this Plan; the eligible Employees are described in this Section 4.
The Committee or the Chief Executive Officer may determine from time to time to
revise or expand the tiers described in Sections 4(b)-(e).


b.Corporate Officers. This group consists of Employees who are officers of the
Company from the Chief Executive Officer to the Controller who have an impact on
the strategic direction of the Company.


c.Business Unit Management. This group consists of Employees who are key
business unit leaders of the Company or its Subsidiaries ranging from general
managers to directors of staff functions in the business units.


d.Corporate Key Employees. This group consists of Employees who are department
directors, managers, and a few select key senior professionals such as critical
engineering talent.






--------------------------------------------------------------------------------




e.Business Unit Key Employees. This group includes Employees who are business
unit managers, including rig managers, functional managers, and select key
senior professionals.


f.New Employees. Eligible positions from which individuals may be selected for
participation are described in Sections 4(b)-(e). A new or current Employee who
moves into an eligible position and becomes an Employee described in Sections
4(b)-(e) during a Performance Period may participate for that Performance Period
at the discretion of the Chief Executive Officer of the Company. Such
individual's Award will be prorated for the portion of the Performance Period
the individual was eligible.


SECTION 5
ANNUAL PERFORMANCE BONUSES


a.Annual Performance Bonuses. The Committee may grant Annual Performance Bonuses
under this Plan in the form of cash to the eligible Employees determined under
Section 4 in the amounts and pursuant to the terms and conditions that the
Committee may determine and set forth in the Award Notice, subject to the
provisions of this Section 5.


b.Performance Periods. Annual Performance Bonuses will be awarded in connection
with a twelve-(12) month Performance Period, which will be the fiscal year of
the Company.


c.Eligible Participants. Prior to the commencement of each Performance Period
beginning before January 1, 2010, the Committee will determine the Employees who
will be eligible to receive an Annual Performance Bonus under this Plan with
respect to that Performance Period; provided that the Committee may determine
the eligibility of any Employee, other than a Covered Employee, after the
commencement of the Performance Period. For any Performance Period beginning
after December 31, 2009, the Committee may elect to determine the Employees who
will be eligible to receive an Annual Performance Bonus under this Plan with
respect to any such Performance Period after the commencement of that
Performance Period as long as the Committee’s determinations are made in writing
by not later than ninety (90) days after the commencement of that Performance
Period and the outcome is substantially uncertain at the time that the
determinations are made. An Award Notice shall be provided to each Participant
under this Plan as soon as administratively feasible after such Participant
becomes eligible for a Performance Period. An Award Notice shall specify the
applicable Performance Period, and the Performance Goals, specific performance
factors and targets related to the Performance Goals, award criteria, and the
targeted amount of his or her Annual Performance Bonus, as well as any other
applicable terms of the Annual Performance Bonus for which he or she is
eligible.


d.Performance Goals; Specific Performance Targets; Award Criteria.


(i)Prior to the commencement of each Performance Period beginning before January
1, 2010, the Committee shall fix and establish in writing (A) the Performance
Goals that will apply to that Performance Period; (B) with respect to
Performance Goals, the specific performance factors and targets related to each
Participant and, if achieved, the targeted amount of his or her Annual
Performance Bonus; and (C) subject to Subsection (e) below, the criteria for
computing the amount that will be paid with respect to each level of attained
performance. The Committee shall also set forth the minimum level of
performance, based on objective factors and criteria, that must be attained
during the Performance Period before any Performance Goal is deemed to be
attained and any Annual Performance Bonus will be earned and become payable, and
the percentage of the Annual Performance Bonus that will be earned and become
payable upon attainment of various levels of performance that equal or exceed
the minimum required level. For any Performance Period beginning after December
31, 2009, the Committee may elect to determine the




--------------------------------------------------------------------------------




Performance Goals and make the other determinations described in the preceding
sentences of this Subsection (d)(i) with respect to each Annual Performance
Bonus awarded for that Performance Period after the commencement of that
Performance Period as long as all such required determinations are made by the
Committee by not later than ninety (90) days after the commencement of that
Performance Period, and the outcome is substantially uncertain at the time that
the required determinations are made. The Committee shall adopt the Plan
Schedule for a particular Performance Period prior to the applicable deadline
for that Performance Period specified in this Subsection (d)(i).


(ii)The Committee may, in its discretion, select Performance Goals and specific
performance factors and targets that measure the performance of the Company or
one or more business units, divisions or Subsidiaries of the Company. The
Committee may select Performance Goals and specific performance targets that are
absolute or relative to the performance of one or more peer companies or an
index of peer companies. Annual Performance Bonuses awarded to Participants who
are not Covered Employees will be based on the Performance Goals and payment
formulas that the Committee, in its discretion, may establish for these
purposes. These Performance Goals and formulas may be the same as or different
than the Performance Goals and formulas that apply to Covered Employees.


e.
Adjustments.



i.In order to assure the incentive features of this Plan and to avoid distortion
in the operation of this Plan, the Committee may make adjustments in the
Performance Goals, specific performance factors and targets related to those
Performance Goals and award criteria established by it for any Performance
Period under this Section 5, whether before or after the end of the Performance
Period to the extent it deems appropriate in its sole discretion, which shall be
conclusive and binding upon all parties concerned, to compensate for or reflect
any extraordinary changes which may have occurred during the Performance Period
which significantly affect factors that formed part of the basis upon which such
Performance Goals, specific performance targets related to those Performance
Goals and award criteria were determined. Such changes may include, without
limitation, changes in accounting practices, tax, regulatory or other laws or
regulations, or economic changes not in the ordinary course of business cycles.
The Committee also reserves the right to adjust Annual Performance Bonus Awards
to insulate them from the effects of unanticipated, extraordinary, major
business developments, e.g., unusual events such as a special asset writedown,
sale of a division, etc. The determination of financial performance achieved for
any Performance Period may, but need not be, adjusted by the Committee to
reflect such extraordinary, major business developments. Any such determination
shall not be affected by subsequent adjustments or restatements. Effective
January 1, 2009, the Committee also reserves the right to decrease by up to
twenty-five percent (25%) the amount of the Annual Performance Bonus Award
determined by the Committee pursuant to Section 5(f) to be payable for the
Performance Period to any Participant who is the Chief Executive Officer or a
senior executive of the Company to reflect the determination by the Committee
pursuant to Section 6, as amended, of the level of that Participant’s
achievement (or non-achievement) of the individual goals previously established
by the Committee for that Participant for the Performance Period. The
determination of the amount of the decrease, if any, in the amount of any such
Participant’s Annual Performance Bonus for the Performance Period shall be
determined by the Committee in connection with its determinations under Section
5(f) and Section 6 for the Performance Period.


ii.In the event of any change in outstanding shares of the Company by reason of
any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the
Committee shall make such adjustments, if any, that it deems appropriate in the
Performance Goals, specific performance factors and targets related to those
Performance Goals and




--------------------------------------------------------------------------------




award criteria established by it under this Section 5 for any Performance Period
not then completed; any and all such adjustments to be conclusive and binding
upon all parties concerned.


iii.Notwithstanding the foregoing provisions of this Subsection (e) and the
subsequent provisions of Subsections (f) and (i), with respect to (A) any Annual
Performance Bonus Award, the Committee shall not have any discretion granted by
this Subsection (e) or Subsections (f) and (i) to the extent that reserving or
exercising such discretion would be impermissible under Section 409A of the
Code, and (B) any Annual Performance Bonus Award to a Covered Employee that is
intended to be “performance-based compensation” for purposes of Section 162(m)
of the Code, the Committee shall not have any discretion granted by this
Subsection (e) or Subsections (f) and (i) to the extent that reserving or
exercising such discretion would cause any such Annual Performance Bonus Award
not to qualify for the exemption from the limitation on deductibility imposed by
Section 162(m) of the Code that is set forth in Section 162(m)(4)(C) of the
Code.


f.Payment, Certification. As soon as administratively feasible after the end of
each Performance Period, the Committee shall determine whether the Performance
Goals applicable to Annual Performance Bonus Awards for such Performance Period
were satisfied and, if such Performance Goals were satisfied in whole or in
part, the amount payable for each Participant granted an Annual Performance
Bonus Award. No Annual Performance Bonus Award will be deemed to be earned and
payable with respect to any Covered Employee or other Employee subject to the
reporting requirements of Section 16(a) of the Exchange Act until the Committee
certifies in writing the level of performance attained for the Performance
Period in relation to the applicable Performance Goals. For purposes of this
Subsection (f), approved minutes of the Committee meeting in which the
certification is made shall be treated as a written certification. In applying
Performance Goals, the Committee may, in its discretion, exclude unusual or
infrequently occurring items (including any event listed in Section 9 of the
ENSCO International Incorporated 2005 Long-Term Incentive Plan and the
cumulative effect of changes in the law, regulations or accounting rules), and
may determine no later than ninety (90) days after the commencement of any
applicable Performance Period to exclude other items, each determined in
accordance with GAAP (to the extent applicable) and as identified in the
financial statements, notes to the financial statements or discussion and
analysis of management.


g.Form of Payment. Annual Performance Bonuses will be paid in cash in accordance
with Section 7.


h.Limitation on Amount of Annual Performance Bonuses. The maximum amount that
may be paid pursuant to an Annual Performance Bonus Award for any Performance
Period to any one individual under this Plan is $2,500,000.


i.Section 162(m) of the Code. To the extent that it is the intent of the Company
and the Committee that any Annual Performance Bonus Award be “performance-based
compensation” for purposes of Section 162(m) of the Code, this Section 5 shall
be interpreted in a manner that satisfies the applicable requirements of Section
162(m)(4)(C) of the Code and related regulations and this Plan shall be operated
so that the Company may take a full tax deduction for such Annual Performance
Bonus. If any provision of this Plan or any Annual Performance Bonus would
otherwise frustrate or conflict with this intent, that provision shall be
interpreted and deemed amended so as to avoid this conflict and such terms or
provisions shall be deemed inoperative to the extent necessary to avoid the
conflict with the requirements of Section 162(m) of the Code without
invalidating the remaining provisions hereof. With respect to any intended
compliance with Section 162(m) of the Code, if this Plan does not contain any
provision required to be included herein under Section 162(m) of the Code, such
provisions shall be deemed to be incorporated herein with the same force and
effect as if such provision had been set out at length herein.






--------------------------------------------------------------------------------




j.Promotion or Transfer. In the event of promotion or transfer during the
Performance Period, the Incentive Award will be determined on a pro rata basis
at the different job levels and/or different units or unit sectors. Promotion or
transfer after the Performance Period does not affect determination of the
Incentive Award amount for that Performance Period.


k.Acceleration. Each Participant who has been granted an Annual Performance
Bonus Award that is outstanding as of the date of a Change in Control will have
his or her Annual Performance Bonus Award interpreted as if the specific targets
related to the Performance Goals have been achieved to a level of performance,
as of the date of Change in Control, that would cause all (100%) of the
Participant’s targeted amount under the Annual Performance Bonus to become
payable in an amount determined by multiplying that targeted amount by a
fraction, the numerator of which is the number of days in the Performance Period
that had elapsed as of the Change in Control date and the denominator of which
is 365. The Committee or the Chief Executive Officer may, however, determine in
its or his or her sole discretion not to apply the pro rata reduction described
in the preceding sentence.


l.Disqualification of Award. This Plan is intended to align Employee and
stockholder interests. Occasionally unusual circumstances may arise that are not
anticipated by this Plan. Should a situation occur where a Participant is deemed
to have (A) breached the Company’s Code of Business Conduct (Ethics) Policy, (B)
materially breached any other policy of the Company, or (C) experienced a
significant incident involving a fatal or serious injury to an Employee under
the supervision of the Participant or significant damage to the property of the
Company and its Subsidiaries or the environment which is caused by the actions
or inactions of the Participant or one or more Employees under his or her
supervision, the Committee, in its sole discretion, may disqualify the
Participant from earning or receiving payment of any Award for a given
Performance Period in whole or in part. Participation in future Performance
Periods may be considered independent of this decision.


SECTION 6
DISCRETIONARY BONUSES


The Committee has designed this Plan with the intent to ensure that this Plan
design regarding Annual Performance Bonus Awards will eliminate or minimize the
need for the Award of any Discretionary Bonuses. The Committee recognizes,
however, that unusual circumstances may occur that prevent paying appropriate
rewards to a few key eligible Employees. In recognition of truly extraordinary
performance, occasional Discretionary Bonuses Awards may be required and granted
by the Committee. In summary, while Discretionary Bonus Awards are made entirely
at the discretion of the Committee, they are primarily intended to provide a
means of redressing rare inequities in Annual Performance Bonus Award
determinations or to reward exemplary performance on a very limited basis.
Discretionary Bonuses will be paid in cash in accordance with Section 7.
Notwithstanding the limitations of the preceding paragraph of this Section 6 to
the contrary, effective January 1, 2009, the Committee may determine to make a
Discretionary Bonus Award to the Chief Executive Officer and/or to any
Participant selected by the Chief Executive Officer who is senior executive of
the Company for the period coinciding with the Performance Period based upon the
Committee’s determination regarding the level of that Participant’s achievement
(or non-achievement) of the individual goals previously established by the
Committee (and, with respect to the Chief Executive Officer, are ratified by the
Board, and with respect to each such senior executive, are based on
recommendations from the Chief Executive Officer) for that Participant for such
period. The amount of the Discretionary Bonus that may be payable to any such
Participant pursuant to this paragraph may not exceed twenty-five percent (25%)
of the amount of the Annual Performance Bonus Award determined by the Committee
pursuant to Section 5(f) to be payable




--------------------------------------------------------------------------------




for that Performance Period to such Participant. As provided in Section 5(e)(i),
as amended, the determination by the Committee pursuant to this paragraph with
respect to any such Participant may result in a decrease in the amount of the
Annual Performance Bonus determined by the Committee pursuant to Section 5(f)
for the Performance Period. The Committee shall make its determinations under
this paragraph in connection with its determinations under Section 5(f) for the
Performance Period.


SECTION 7
PAYMENT; TAX WITHHOLDING


a.Eligibility for Non-Tax Deferred Payment. Except as provided in Sections 7(c)
and (d) below, upon the Committee’s written certification in accordance with
Section 5(f) that a payment for an Annual Performance Bonus Award with respect
to a Performance Period is due under the Plan, each Participant who has been
granted an Annual Performance Bonus Award with respect to such Performance
Period and who has remained continuously employed by the Company or a Subsidiary
until the last day of such Performance Period shall be entitled to the payment
amount applicable to such Participant’s Annual Performance Bonus Award certified
by the Committee for such Performance Period and his or her Discretionary Bonus
Award, if any. Payments under this Plan shall be made in cash in one lump sum
payment. Effective January 1, 2009, it is intended that payments under this Plan
shall be made as soon as administratively feasible after the end of the
Performance Period following written certification by the Committee under
Section 5(f) that payment of Incentive Awards are due and no later than the
December 31st of the year following the year in which that Performance Period
ends in order to ensure that this Plan complies with the specified time of
payment requirement of Section 409A(a)(2)(A)(iv) of the Code and Treas. Reg.
§§1.409A-3(a)(4) and (b).


b.Tax Deferred Payment. If an Award recipient for any Performance Period is
eligible to participate in any deferred compensation program sponsored and
administered by the Company, he or she may elect, prior to the first day of that
Performance Period, to defer all or any portion of that Award payment under the
terms and conditions, and up to the limits, determined in the discretion of the
Committee and as permitted by the terms of that deferred compensation plan.
Notwithstanding the preceding sentence of this Subsection (b), in the case of an
Award granted to a Participant described in the preceding sentence for any
Performance Period beginning after December 31, 2009, an initial deferral
election may be made by that Participant after the commencement of the
Performance Period with respect to the portion of the Award which constitutes
“performance-based compensation” under Section 409A of the Code; provided that
(i) any such election must be made on or before the date that is six months
before the end of the Performance Period, (ii) the Participant must perform
services continuously from the later of the beginning of the Performance Period
or the date all of the required performance criteria are established under
Section 5(d) or, if applicable, under the second paragraph of Section 6, through
the date an election is made under that deferred compensation program, and (iii)
in no event may an election to defer performance-based compensation be made
after such compensation has become readily ascertainable. For purposes of this
Subsection (b), if the performance-based compensation is a specified or
calculable amount, the compensation shall be considered to be readily
ascertainable if and when the amount is first substantially certain to be paid.
If the performance-based compensation is not a specified or calculable amount
because, for example, the amount may vary based upon the level of performance,
the compensation, or any portion of the compensation, shall be considered to be
readily ascertainable when the amount is first both calculable and substantially
certain to be paid.


Except as provided in the next paragraph of this Subsection (b), (i) an Annual
Performance Bonus Award granted in accordance Sections 5(c) and 5(d)(i) shall be
considered to constitute performance-based compensation under Section 409A of
the Code, and (ii) a Discretionary Bonus Award granted for a Performance Period
in accordance with the second paragraph of Section 6 shall be considered to
constitute




--------------------------------------------------------------------------------




performance-based compensation under Section 409A of the Code to the extent the
amount of such Discretionary Bonus, or the entitlement to such Discretionary
Bonus, is contingent on the satisfaction of organizational or individual
performance criteria relating to the Performance Period which were established
in writing while the outcome was substantially uncertain and by not later than
ninety (90) days after the commencement of the Performance Period to which the
criteria relates.
For purposes of this Subsection (b), performance-based compensation under
Section 409A of the Code shall not include any amount or portion of any amount
of an Award that will be paid either regardless of performance, or based upon a
level of performance, that is substantially certain to be met at the time the
criteria is established. The amount payable under an Award may be
performance-based compensation under Section 409A of the Code where the amount
will be paid regardless of satisfaction of the performance criteria due to the
Participant’s death, Permanent and Total Disability, or a Change in Control,
provided that a payment made under such circumstances without regard to the
satisfaction of the performance criteria shall not constitute performance-based
compensation under Section 409A of the Code.
Any portion of any Award not deferred under this section of this Plan will be
paid as described under Subsection (a).
c.Retirement, Permanent and Total Disability or Death. If a Participant was
granted an Incentive Award for a Performance Period beginning after December 31,
2008 and his or her employment with the Company and its Subsidiaries terminates
during the Performance Period by reason of death, Permanent and Total
Disability, or retirement on or after Normal Retirement Age, the Incentive Award
shall be determined on a pro rata basis for that Performance Period by comparing
the actual level of performance to the specific targets related to the
Performance Goals and individual performance goals established by the Committee
for that Participant for that Performance Period and then multiplying that
amount by a fraction, the numerator of which is the number of days in the
Performance Period that had elapsed as of the date of such employment
termination and the denominator of which is 365. The amount determined pursuant
to the preceding sentence of this Subsection (c) shall become payable as
provided in Subsection (a). In the event of death, payment shall be made to the
beneficiary or beneficiaries as designated on the Participant’s beneficiary
designation form under the Company’s group term life insurance program. In the
absence of a beneficiary designation form, payment of the Incentive Award shall
be made to the estate of the deceased Participant. Any amount that has been
deferred as provided under Subsection (b) shall be processed in accordance with
the applicable deferred compensation plan.


d.Employee Termination or Resignation. Except as provided in Subsection (c) or
in Section 7(e) or (f) below, if a Participant resigns before his or her Normal
Retirement Age or is terminated by the Company or any Subsidiary of the Company,
and such employment resignation or termination occurs before the payment date of
the Participant’s Incentive Award, if any, then such Participant shall forfeit
that unpaid Incentive Award and shall not be entitled to receive any payment
under this Plan with respect to his or her Incentive Award for such Performance
Period.


e.Challenge to Control-Committee Discretion. The Committee may, in its
discretion, direct that all employment continuation requirements be waived if it
finds, in its sole discretion, that a major challenge to the control of the
Company exists; subject, however, to the requirement that the exercise of such
discretion shall result in all Annual Performance Bonus Awards for any
Performance Period beginning after December 31, 2008 being determined on a
pro-rated basis consistent with the procedure described in Subsection (c). Any
amount that has been deferred as provided under Subsection (b) shall be
processed in accordance with the applicable deferred compensation plan.






--------------------------------------------------------------------------------




f.Change in Control-Automatic Acceleration of Incentive Awards. If in fact a
Change in Control occurs, all Incentive Awards will be determined and paid to
Participants within sixty (60) days of such event.


g.Tax Withholding. Incentive Awards under this Plan will be subject to tax
withholding as required by law. Any deferred payments pursuant to Subsection (b)
shall be subject to tax withholding as provided in the applicable deferred
compensation plan.


h.Impact on Employee Benefits. Incentive Awards paid under this Plan shall not
be included in the determination of an Employee’s eligible compensation when
determining benefits under other benefit programs.


SECTION 8
NO EMPLOYMENT RIGHTS


No provisions of this Plan under any Award Notice shall be construed to give any
Participant any right to remain an Employee of, or provide Services to, the
Company or any of its Subsidiaries or to affect the right of the Company to
terminate any Employee’s service at any time, with or without cause.
SECTION 9
FUNDING AND STATUS OF PLAN


This Plan is a payroll practice of the Company and not an employee benefit plan
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). This Plan is not funded in the sense of a
"funded plan" under ERISA, or Internal Revenue Service or other government
regulations, which prescribe certain Participant rights and fiduciary
obligations. Funding for this Plan will be equivalent to the sum of individual
Incentive Awards. Funding is for accounting purposes only and does not confer
any rights to Participants to any portion of such funds or any other Company
assets except under this Plan rules and Award guidelines. To the extent that a
Participant acquires a right to receive payment from the Company under this
Plan, such right shall be no greater than the rights of any unsecured creditor
of the Company.
SECTION 10
TERM OF PLAN; EFFECT OF AMENDMENT OR TERMINATION


a.Effective Date; Term of Plan. This Plan shall continue in effect until
terminated under this Section


b.Amendment and Termination. The Committee in its sole discretion may terminate
this Plan at any time and may amend this Plan at any time in such respects as
the Committee may deem advisable; provided, no amendment, suspension or
termination of this Plan shall materially adversely affect the rights of a
Participant with respect to compensation previously earned and not yet paid. In
the event that this Plan shall be suspended or terminated during the course of a
Performance Period, an Incentive Award calculated in accordance with the terms
of this Plan prior to such event will be paid to Participants on a pro rata
basis.
  












--------------------------------------------------------------------------------




SECTION 11
ALIENATION AND SUBORDINATION OF BENEFITS


No benefit or payment under this Plan may be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, lien or charge, by
operation of law or otherwise, including levy, garnishment, pledge, or
bankruptcy, except by will or the laws of descent and distribution, and any
attempt to treat otherwise shall be void. No payment or benefit shall be in any
manner liable for or subject to the recipient’s debts, contracts, liabilities,
or torts except where legislation provides for regulatory action or court order
(garnishment, etc.) to supersede this restriction.


GOVERNING LAW


THIS PLAN AND ANY AND ALL AWARD NOTICES EXECUTED IN CONNECTION WITH THIS PLAN
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.






